Order entered February 12, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-01181-CV

                               JAMES H. GENTRY, Appellant

                                               V.

                              BENJAMIN N. SMITH, Appellee

                      On Appeal from the 199th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 199-03888-2018

                                           ORDER
       Before the Court is appellant’s February 8, 2019 motion for extension of time to file a

reply brief. We GRANT the motion to the extent we ORDER the reply brief due March 15,

2019. This appeal is at issue and may be set for submission at any time.


                                                     /s/   KEN MOLBERG
                                                           JUSTICE